Citation Nr: 1804822	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-16 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for left ankle osteoarthritis.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973 and from August 1973 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which denied the Veteran service connection for a left ankle disability.  The Veteran was ultimately granted service connection for left ankle chronic strain in a January 2014 rating decision, in which the RO also denied the Veteran service connection for left ankle osteoarthritis.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in January 2017.  A transcript of that hearing is of record.

In its March 2012 rating decision, the RO also denied service connection for a right ankle disability.  The Veteran discussed his dissatisfaction with the right ankle disability denial in the January 2017 Board hearing, however, the veteran has not perfected an appeal on that issue, and hence, the Board does not have jurisdiction to adjudicate it.  38 U.S.C. § 7105 (West 2014).  

The issue of an increased rating for left ankle chronic strain has been raised by the record in the January 2017 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  


FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran had left ankle osteoarthritis during the appellate period that was caused by or incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for left ankle osteoarthritis have not been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.  Service Connection  

Upon review of the evidence of record, the Board finds that service connection for left ankle osteoarthritis is not warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) and (d) (2017).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).

In the present case, arthritis is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if arthritis is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  

Service connection for an enumerated "chronic disease" such as arthritis, listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007);  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.

Therefore, the Board must assess the competence and credibility of lay statements. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In adjudicating claims for VA benefits, the burden of proof only requires an "approximate balance" of the evidence for and against a claim.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991).  This low standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).  

The Veteran contends that as a result of a basketball injury during active service, he developed osteoarthritis in his left ankle.  The Veteran is already service-connected for left ankle disability, categorized as left ankle chronic strain under Diagnostic Code 5299-5271.  As such, VA has already determined that the Veteran suffered a potentially related injury to his left ankle in service.  Thus the next step is to determine if the Veteran has a current disability other than the sprain which is either due to or related to his military service.  
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131.  Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  

An August 2007 VA physical therapy outpatient consultation report notes that prior private X-rays were unremarkable.   The Veteran underwent a VA examination in December 2011 which included X-ray imaging of his ankles.  The examiner noted that the Veteran had bilateral osteoarthritis but opined that it was less likely than not related to active service and was more of a natural progression of osteoarthritis.  

In December 2013 the Veteran underwent another VA examination which included X-rays of his ankles.  The examiner noted that the Veteran had bilateral osteoarthritis but opined that the mild degenerative joint disease (DJD) seen in the Veteran's ankles was consistent with the Veteran's age.  Additionally, the examiner noted that the Veteran's basketball injury in service would be unlikely to cause mild DJD, especially given that the Veteran's STRs contained normal X-rays.  

The Veteran submitted private medical treatment records from a podiatry clinic dated January 2017.  The treatment provider commented that, based on the X-rays of the Veteran's left ankle, he could "not entirely rule out degenerative joint disease in the subtalar joint or the midtarsal joint, but I am not highly suspicious of that."  

In February 2017, the Veteran underwent another VA examination which included imaging of his ankles.  The examiner noted that no arthritis was documented based on the imaging studies.  

While the February 2017 examination noted that the Veteran did not have arthritis, the Board notes that early treatment records during the appeal period document diagnoses of osteoarthritis and degenerative changes of the left ankle.  Accordingly, the Board concludes that a current left ankle disability, other than strain, has been shown during the course of the appeal.  

Thus, the Board will next turn to whether the evidence supports a finding that these degenerative changes and/or osteoarthritis were due to his military nervous.  After review of the evidence, the Board concludes that the weight of the evidence is against a conclusion that the Veteran's current osteoarthritis or degenerative changes of the left ankle are etiologically related to service.  In this regard, the December 2013 examination, while acknowledging that the Veteran had degenerative changes of the ankle opined that the Veteran's basketball injury in service would be unlikely to cause mild DJD, especially given that the Veteran's STRs contained normal X-rays.  The Board finds this opinion highly persuasive as it included a physical examination and review of the Veteran's treatment records both during and following service.  Further, the examiner provided a rationale for the opinion citing the normal X-rays during service.  Moreover, there is no other competent opinion of record linking the Veteran's osteoarthritis to service.  

The Board has not overlooked the Veteran's lay statements with respect to the Veteran's claim that his basketball injury or other activities during service caused his left ankle degenerative joint disease.  While the Veteran is competent to describe symptoms related to left ankle arthritis, such as pain, whether the condition relates to his service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309.  Such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Veteran's statements are not based on medical training and/or experience, his assertions that his left ankle osteoarthritis relates to service, do not constitute competent evidence and are therefore outweighed by the VA examiner's opinions, which were rendered by medical experts and were based on the Veteran's medical history.  See Layno, 6 Vet. App. at 470-71.  This opinion is considered probative as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

In conclusion, the most probative evidence of record indicates that the Veteran's left ankle osteoarthritis is not etiologically related to his in-service left ankle injury while playing basketball.  There is medical evidence of X-rays during the appellate period showing he was diagnosed with mild degenerative joint disease in his left ankle, however, the opinions of the two associated VA examiners were that it was less likely than not that the Veteran's left ankle DJD was related to service.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C. § 5107 (b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

As a matter of reference, the Board notes that the Veteran's current left ankle disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5271.  See 38 C.F.R. § 4.27 (2017) (explaining use of diagnostic code numbers). Diagnostic Code 5299 pertains to disabilities of the musculoskeletal system generally, and DC 5271 pertains to limited motion of the ankle.  38 C.F.R. § 4.71a.  

By the express terms of DC 5003, separate ratings may not be assigned for degenerative arthritis and limitation of motion of the affected joint.  Id.  Moreover, to assign separate ratings for arthritis and limitation of motion of the ankle would result in double compensation for the same disability, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14 (2017).  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for left ankle osteoarthritis is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


